Title: To George Washington from Major General Israel Putnam, 19 June 1777
From: Putnam, Israel
To: Washington, George



Dear Genl
Peekskill [N.Y.] 19th June 1777

I recd your Favour of 17th Inst. last Evening. I have dispatched Expresses to Govr Trumbull Col. Sheldon and Col. Chandler, respecting the sending forward the Troops as fast as raised, and properly Officered, in which last particular there has been much Neglect.
Cloathing has not yet arrived, I have sent an Express to Genl Schuyler, as you direct—Mr Young, (the Clothier sent for this Department,) is gone himself in Quest of the Cloathing expected from the Eastward.
What Men can be equipt, have crossed the River Genl McDougall will proceed with them tomorrow.
Great Part of Genl Glovers Brigade are so illy cloathed that they cannot possibly march, such as are able will be selected out and begin to cross the River Tomorrow—the Remainder will be detained under proper Officers till they can be sufficiently cloathed.
Parson’s and McDougall’s Brigades have a supply of Tents—What Troops are to remain at these Posts shall be put in Houses Barracks or

Huts and all their Tents given to Glover’s Brigade, that there may be no Difficulty on this Account.
The increasing Necessity for Troops, and Inconvenience of the Season have induced me to put a final Stop to Inoculation in this Department, most of those who now have it, will be very soon fit for Duty, the Country with Care may be kept clear of the Infection and many of the Troops yet to have it are for the eight Month Service.
An Order has been issued for the Removal of the large Magazines of Provision from Fishkill, to some Place 20 Miles West of the Hudson, which Genl Clinton should point out—he has declined fixing on any Spot, on account of the Difficulty and Expence which will attend the Exportation, thro’ so broken a Country as that directed to the Uncertainty of drawing Supplies from such a Place (if fixed on) arising from the Scarcity of Teams—and the Insecurity of the Country unless strongly guarded—From these Reasons and the present apparent Intentions of the Enemy, I beg to know whether it will be thought unsafe, for the Provisions &c. to remain at Fishkill till other Movements render their Removal more necessary than appears to me at present.
Our Boom is in some forwardness—most of the Logs are at the Spot and many Hands at work at the Chain which is to couple the Logs—it will be a Work of Time and much Expence. I am Dear Sir with great Respect your mo. Obt hume Servt

Israel Putnam

